     Case 2:13-cr-00267-MLCF-KWR Document 57 Filed 10/30/20 Page 1 of 4



                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                         CRIMINAL ACTION


v.                                                               NO. 13-267


TERRANCE CONERLY                                                 SECTION “F”


                              ORDER AND REASONS

      Before the Court is the defendant Terrance Conerly’s pro se

motion      for      compassionate          release      under      18    U.S.C.

§ 3582(c)(1)(A)(i).         For the following reasons, the motion is

DENIED.

                                       I.

      On July 30, 2014, Terrance Conerly pled guilty to conspiring

to distribute and possess with intent to distribute at least 28

grams of crack cocaine and at least 500 grams of powder cocaine.

On May 13, 2015, this Court sentenced Conerly to 140 months’

imprisonment.       Now, Conerly seeks a sentence reduction enabling

his early release into home confinement as a result of the COVID-19

pandemic.     Because       the   Government    concedes    that    Conerly   has

exhausted his administrative remedies, the sole and dispositive

issue raised by Conerly’s motion is whether “extraordinary and

compelling        reasons    warrant        [Conerly’s     proposed      sentence

reduction],” “after considering the factors set forth in section
                                        1
      Case 2:13-cr-00267-MLCF-KWR Document 57 Filed 10/30/20 Page 2 of 4



3553(a)    to   the   extent   they   are       applicable.”      See    18    U.S.C.

§ 3582(c)(1)(A)(i).

                                       II.

       Conerly’s proposed sentence reduction is not warranted by

extraordinary and compelling reasons.

                                       A.

       Aside from generalized concerns about contracting COVID-19, 1

Conerly cites only his hypertension and obesity as factors making

him    particularly    susceptible     to      the   virus.    See      Mot.   at   1.

Importantly, he admits that he has already tested positive for the

virus.    Id.

       As another section of this court has noted, “courts have found

that hypertension does not amount to an extraordinary or compelling

reason for release.”      United States v. Chambers, 2020 WL 4260445,

at *4 (E.D. La. July 24, 2020) (collecting cases).                   The same goes

for obesity, which, while generally understood to heighten an

individual’s     susceptibility       to       COVID-19,   does   not     place     an

individual’s life or limb at a sufficiently severe risk to be




1    As courts have repeatedly held, generalized concerns about
the spread of COVID-19 do not justify compassionate release. See,
e.g., United States v. Williams, 2020 WL 5311383, at *1 (E.D. La.
Sept. 4, 2020).

                                           2
     Case 2:13-cr-00267-MLCF-KWR Document 57 Filed 10/30/20 Page 3 of 4



deemed “extraordinary and compelling” under the delicate balancing

test imposed by § 3582(c)(1)(A)(i). 2

                                    B.

      An equally important consideration under that test is the

health and safety of the law-abiding public in general society.

On this factor, while Conerly is surely to be commended for the

rehabilitative strides he has taken while in prison (See Mot. at

2–3), the nature and magnitude of his crimes must remain top of

mind.

      Conerly pled guilty to running an astounding quantity of

dangerous drugs – sometimes, across state lines.               He dealt 123

grams of crack to an informant in Louisiana.            He was apprehended

with 498 grams of cocaine in Texas.        And he was well connected in

an   illicit    operation    that    profited    from    the    destructive

distribution of crack and powder cocaine.

                               *     *     *

      Collectively, the facts before the Court do not suggest that

COVID-19 poses a greater threat to Conerly than Conerly poses to

society.    Thus, the Court finds no “extraordinary and compelling

reasons” for granting Conerly’s proposed sentence reduction.




2    In Conerly’s particular case, the fact that Conerly has
already contracted the virus – and presumably developed some degree
of immunity to it – dispels (or at least reduces) the ongoing
medical risk Conerly faces as a result of COVID-19’s spread within
his facility.
                                     3
   Case 2:13-cr-00267-MLCF-KWR Document 57 Filed 10/30/20 Page 4 of 4



     Accordingly, IT IS ORDERED: that the defendant’s motion is

DENIED without prejudice to the defendant’s ability to re-file as

changing circumstances may warrant.



                           New Orleans, Louisiana, October 30, 2020




                                 ______________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




                                   4
